McMurray, Presiding Judge.
This case involves the revocation of the defendant’s probated sentence. The defendant had been sentenced following a plea of guilty to the offense of habitual violator to serve a term of three years, *433one year in confinement and two years on probation.
Decided February 26, 1982.
Douglas Gibson, James Clark, for appellant.
C. Deen Strickland, District Attorney, W. Fletcher Sams, Assistant District Attorney, for appellee.
Defendant while serving the probated sentence was charged with violating the conditions of his probation during the time he was serving same, that he not consume or possess any alcoholic beverages and not violate the criminal laws of any governmental unit, having been arrested for driving under the influence, improper state tag and violation of the no fault insurance law.
The case is before this court on appeal following the revocation of his probation after the court adjudged that the terms of probation had been violated as set forth above. Held:
The record discloses a stipulation of facts as to what transpired at the hearing. The stipulation shows that at the revocation hearing the testimony revealed the defendant was stopped by officers while driving an automobile near a liquor store at which time it was discovered there was an improper state tag on the automobile and a violation of the no fault insurance law. An intoximeter test determined that his breath registered “.15 on the scale.” Other testimony was offered as shown in the stipulation that he had previously entered a plea of guilty to the offense of habitual violator, had been sentenced to three years, one to be served and the balance probated, and that the conditions of his probation were not to consume or possess any alcoholic beverage and not to violate any criminal laws of any governmental unit. As shown by the stipulation there was evidence authorizing the trial court to revoke the remaining portion of defendant’s sentence of probation, and there was no abuse of discretion in making this determination. See Christy v. State, 134 Ga. App. 504, 506-507 (215 SE2d 267); Sellers v. State, 107 Ga. App. 516 (130 SE2d 790).

Judgment affirmed.


Banke and Birdsong, JJ., concur.